Allowable Subject Matter
	Claims 1-19 are allowed.

Closest references found:
("20030143967"|"20090161627"|"20170339635"|"10505700"|"20020132597"|"20160174280").

	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
portable communication device, comprising: an antenna configured to receive a first signal of a first frequency band corresponding to a first cellular network, and a second signal of a second frequency band corresponding to a second cellular network; a first communication circuit electrically connected to the antenna and corresponding to the first cellular network; a second communication circuit electrically connected to the antenna and corresponding to the second cellular network; a distributor configured to electrically connect the antenna to the first communication circuit and the second communication circuit; a first low noise amplifier (LNA) connected between the distributor and the first communication circuit; and a second LNA connected between the distributor and the second communication circuit, wherein the first signal is distributed to the first LNA by the distributor and the first LNA is configured to amplify the first signal and output the amplified first signal to the first communication circuit, wherein the second signal is distributed to the second LNA by the distributor and the second LNA is configured to amplify the second signal and output the amplified second signal to the second communication circuit, and wherein while the first communication circuit is activated to receive the first signal of the first cellular network, the second communication circuit corresponding to the second cellular network is configured to be deactivated

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/ANKUR JAIN/           Primary Examiner, Art Unit 2649